      Case 3:20-cv-05699-MCR-EMT Document 18 Filed 11/13/20 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

       Plaintiff,

v.                                             CASE NO. 3:20cv5699/MCR/EMT

WALMART, et al.,

       Defendants.
                                    /

                                   ORDER

       The chief magistrate judge issued a Report and Recommendation on October

14, 2020. ECF No. 14. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

       Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:20cv5699/MCR/EMT
      Case 3:20-cv-05699-MCR-EMT Document 18 Filed 11/13/20 Page 2 of 2



                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

14, is adopted and incorporated by reference in this Order.

       2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to comply with an order of the court and failure to keep the Court apprised of

his mailing address.

       3.     All pending motions are DENIED.

       4.     The clerk is directed to close the file.

       DONE AND ORDERED this 13th day of November 2020.



                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5699/MCR/EMT
